DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 recites an eye tracking device comprising: an electromagnetic radiation source configured to emit electromagnetic radiation toward an eye; a lens having a first side surface facing the eye and a second side surface opposite the first side surface; a first reflective film on the first side surface of the lens for reflecting the electromagnetic radiation; a second reflective film on the second side surface of the lens for reflecting the electromagnetic radiation; and an imaging apparatus configured to receive the electromagnetic radiation from the eye, wherein the first reflective film and the second reflective film are positioned such that the electromagnetic radiation from the eye is reflected by the second reflective film on the second side surface of the lens toward the first reflective film on the first side surface of the lens, and in turn reflected by the first reflective film toward the imaging apparatus, wherein a plane in which an optical axis of the lens is located divides both the first side surface and the second side surface into a upper half surface and a lower half surface, wherein the first reflective film is arranged at the lower half surface of the first side surface of the lens and no reflective film is arranged at the entire upper half surface of the first side surface of the lens, and wherein the second reflective film is arranged at the upper half surface of the second side surface of the lens and no reflective film is arranged at the entire lower half surface of the second side surface of the lens.
Lanman U.S. Patent Publication No. 2019/0187482 teaches in figure 9E, a first reflective film 904-2 on the first surface of the lens and second reflective film 954-1 on the second side surface of the lens for eye 406 tracking. However, Lanman does not appear to specifically disclose all the above underlined limitations.
Benitez et al. U.S. Patent Publication No. 2018/00038262 teaches reflective surfaces 805 and 802 located in two different surfaces of the lens as shown in figure 8.  However, Benitez does not appear to specifically disclose all the above underlined limitations.
Robbins et al. U.S. Patent Publication No. 2014/0375790 teaches total internal reflection by the prism 316 including two different surfaces as mentioned in [0019] and shown in figure 3. However, Robbins does not appear to specifically disclose all the above underlined limitations.
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621